Title: To George Washington from Major General William Heath, 6 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 6th 1776

I have to acknowledge the Honor of the receipt of your favor of yesterday I was in Hopes this morning to have Given you Some fresh Intilligence, but have not yet Receiv⟨ed⟩ it but Still Expect it, as we have undoubtedly a Spy on the Island, Every necessary and Proper preparation having been made for that Purpose the Last night, and it is rather too Early in the morning as yet to receive our Expected Intilligence, General Clinton Went Down yesterday to Froggs Point and Posted the Light Horse (Ten in number) in the most Proper place, to act as Videtts, the General took Two Compani⟨es⟩ Down with him with whom he Intended to make an Excursion on Long Island, but found one of the Ships Opposite to that Point, and a Small Encampment of the Enemy (Highlanders) on the Opposite Shore on the Point that forms Flushing Harbour above White Stone, and at this Place he Could not obtain a Single Boat for the Purpose, He Sent one of the Company Back, the other to East Chester, 

from whence Colos. Nicolls & Dubois (two approved officers) were to Endeavour to Send a Party on to the Island the Last or this night, as should appear most advisiable The General while there was Informed, that an officer of Colo. Smith Regiment (and for whom he Left Orders to Come to this place if he could be found) had Come over from the Island the Day before and Said that the Enemy had Impressed 5 or 600 Teams in order to Convey their Flatt Bottomd Boats from Red Hook to New Town, and that he understood that the Day before the militia had been Called together to Know who would Engage for the King &c. but did not Know the Success This officer Stopt over in the Evening to get his Clothing & Returnd in the morng By others it has been Said that the Enemys Head Quarters are at Newtown, The moment I receive further Intilligence it shall be Transmitted to your Excellency. I have the Honor to be with great respe[c]t your Excellencys most Humble Servt

W. Heath

